SUMMARY ORDER

UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED, AND DECREED that the order of the district court is AFFIRMED.
Phillip A. Kenner appeals from an order of the district court denying his motion to be released on bond pending trial on an indictment for mail fraud, wire fraud, and money laundering. 18 U.S.C.- §§ 1343, 1349, 1956. We have considered Kenner’s arguments and affirm the denial of his motion substantially for the reasons stated by the district court.
Accordingly, we AFFIRM the order of the district court.